By the Court.
Lumpkin, J.,
delivering the opinion.
Had the Court jurisdiction of this case? We think so most clearly. The husband had been a citizen of this State for two years before thp libel was filed. The Act of 1802 — Cobb, 223 —passed to carry out the 9th section of the third article of the Constitution makes express provision for service by publication in divorce cases, where the defendant is out of the State. Of course, this gives the Court jurisdiction under the law, whatever may be the force and effect of the judgment rendered in the case elsewhere than in Georgia. The statute of the State having provided this mode of service, which, the record shows, was observed, how can a Georgia Court refuse to act upon it?
But, here, the defendant appeared by attorney — as it is declared a defendant may do, under the Act already cited — -who does not, in the language of the judge, protest all the time against the proceeding. But, on the contrary, there is no plea filed to th'e jurisdiction of the Court, but a plea of the general issue, and a special plea to the merits of the libel, denying the culpability of the wife, and charging upon the husband, as the cause of her abandonment, the- drunkenness and ill-treatment of her husband. If this will not confer jurisdiction upon the Court, nothing short of personal service can. But such, we apprehend, is not the law.
As to the ground of divorce, the Courts will judge that by their own law, and not by the law of North Carolina, where the parties were married. Desertion may not be a sufficient cause for dissolving the contract in that State, but if it is in this State, the divorce will be granted.
*225Without intending to reflect upon the wife in this case— for I take it for granted, the libellant is to blame — still I warn all plain men against marrying women by the euphonious names of Dulcinea, Eelixina, etc., these melting, mellifluent names will do for novels, but not for every-day life.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be reversed, upon the ground that the Court erred in nonsuiting the case for want of jurisdiction.